PER CURIAM.
Appellant seeks to challenge the trial court’s order denying its request for dismissal of the cases against it, but granting its request to compel the parties to arbitration. Because Appellant’s motion specifically sought dismissal of the case or an order compelling arbitration and the trial court ruled in Appellant’s favor by granting one of its chosen forms of relief, Appellant does not have standing to challenge the order on appeal. See Dep’t of Health v. Fresenius Med. Care Holdings, Inc., 935 So.2d 636 (Fla. 1st DCA 2006) (citing N. Shore Bank v. Town of Surfside, 72 So.2d 659 (Fla.1954); Credit Indus. Co. v. Remark Chem. Co., 67 So.2d 540 (Fla.1953)). We therefore DISMISS this appeal for lack of standing.
ALLEN, DAVIS, and HAWKES, JJ., concur.